               Case 20-10683-KHK                 Doc 37-1 Filed 04/17/20 Entered 04/17/20 14:20:33                                   Desc
                                                       Exhibit(s) Page 1 of 19
 Fill in this information to identify the case:
 Debtor              Blue Sky Events, LLC

 United States Bankruptcy Court for the: EASTERN DISTRICT OF VIRGINIA

 Case number         20-10683-KHK                                                                             Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
          Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the              $20,117.89           $3,025.00
                                                                claim is: Check all that apply.
Adela Mahmutovic and Cezar Bagonton
211 Lake Club Ct.                                                  Contingent
                                                                   Unliquidated
Unit 205                                                           Disputed

                                                                Basis for the claim:
Charlottesville                       VA      22092             Deposit for Services
Date or dates debt was incurred
                                                                Is the claim subject to offset?

Last 4 digits of account
                                                                 No
number
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



     2.2   Priority creditor's name and mailing address         As of the petition filing date, the               $3,555.50           $3,025.00
                                                                claim is: Check all that apply.
Alina Czaplicki and Bryan King
1021 S. Barton St.                                                 Contingent
                                                                   Unliquidated
Unit 120                                                           Disputed

                                                                Basis for the claim:
Arlington                             VA      22204             Deposit for Services
Date or dates debt was incurred
                                                                Is the claim subject to offset?

Last 4 digits of account
                                                                 No
number
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
              Case 20-10683-KHK               Doc 37-1 Filed 04/17/20 Entered 04/17/20 14:20:33                                 Desc
                                                    Exhibit(s) Page 2 of 19
Debtor        Blue Sky Events, LLC                                                   Case number (if known)    20-10683-KHK

 Part 1:       Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim         Priority amount


  2.3      Priority creditor's name and mailing address     As of the petition filing date, the               $20,911.30         $3,025.00
                                                            claim is: Check all that apply.
Amanda Olsen and Konnor Fulk
2409 Arlington Blvd.                                           Contingent
                                                               Unliquidated
Apt. 101                                                       Disputed

                                                            Basis for the claim:
Arlington                          VA      22201            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



  2.4      Priority creditor's name and mailing address     As of the petition filing date, the                 $933.32           $933.32
                                                            claim is: Check all that apply.
Chris Fagoli
1315 N. Ode St.                                                Contingent
                                                               Unliquidated
Apt 714                                                        Disputed

                                                            Basis for the claim:
Arlington                          VA      22209            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



  2.5      Priority creditor's name and mailing address     As of the petition filing date, the                $1,268.04         $1,268.04
                                                            claim is: Check all that apply.
Courtney Nurre
5016 Stine Haven Dr.                                           Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Annandale                          VA      22003            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2
              Case 20-10683-KHK               Doc 37-1 Filed 04/17/20 Entered 04/17/20 14:20:33                                 Desc
                                                    Exhibit(s) Page 3 of 19
Debtor        Blue Sky Events, LLC                                                   Case number (if known)    20-10683-KHK

 Part 1:       Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim         Priority amount


  2.6      Priority creditor's name and mailing address     As of the petition filing date, the               $66,810.00       $63,026.00
                                                            claim is: Check all that apply.
Internal Revenue Service
Box 7346                                                       Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Philadelpia                        PA      19101-7346       941 Taxes
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



  2.7      Priority creditor's name and mailing address     As of the petition filing date, the                $2,410.30         $2,410.30
                                                            claim is: Check all that apply.
Janay Rickwalder
12277 Sherborne St.                                            Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Bristow                            VA      20136            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



  2.8      Priority creditor's name and mailing address     As of the petition filing date, the               $16,877.85         $3,025.00
                                                            claim is: Check all that apply.
Kate Murphy
2009 N. 14th St.                                               Contingent
                                                               Unliquidated
Unit 616                                                       Disputed

                                                            Basis for the claim:
Arlington                          VA      22201            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                         page 3
            Case 20-10683-KHK                Doc 37-1 Filed 04/17/20 Entered 04/17/20 14:20:33                                 Desc
                                                   Exhibit(s) Page 4 of 19
Debtor      Blue Sky Events, LLC                                                     Case number (if known)   20-10683-KHK

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


  2.9    Priority creditor's name and mailing address       As of the petition filing date, the               $3,179.46         $3,179.46
                                                            claim is: Check all that apply.
Kim Ellsworth-Evans
7073 Glanaman Way                                              Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Warrenton                          VA      20186            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



 2.10    Priority creditor's name and mailing address       As of the petition filing date, the               $5,565.89         $3,025.00
                                                            claim is: Check all that apply.
Kim Mineo
10 Pine Creek La.                                              Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Houston                            TX      77055            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



 2.11    Priority creditor's name and mailing address       As of the petition filing date, the                $600.00           $600.00
                                                            claim is: Check all that apply.
Laura Poole
258 Spotted Tavern Rd.                                         Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Fredericksbrg                      VA      22406            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 4
            Case 20-10683-KHK                Doc 37-1 Filed 04/17/20 Entered 04/17/20 14:20:33                                 Desc
                                                   Exhibit(s) Page 5 of 19
Debtor      Blue Sky Events, LLC                                                     Case number (if known)   20-10683-KHK

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


 2.12    Priority creditor's name and mailing address       As of the petition filing date, the               $1,119.00         $1,119.00
                                                            claim is: Check all that apply.
Lorna Bradley
191 Alpin Drive, SE                                            Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Leesburg                           VA      20175            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



 2.13    Priority creditor's name and mailing address       As of the petition filing date, the               $5,948.99         $3,025.00
                                                            claim is: Check all that apply.
Marlene Free
9412 Abingdon Ct.                                              Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Manassas                           VA      20109            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



 2.14    Priority creditor's name and mailing address       As of the petition filing date, the                $215.87           $215.87
                                                            claim is: Check all that apply.
Maureen Horan
9816 Picken Pl.                                                Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Manassas Park                      VA      20111            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 5
              Case 20-10683-KHK               Doc 37-1 Filed 04/17/20 Entered 04/17/20 14:20:33                                Desc
                                                    Exhibit(s) Page 6 of 19
Debtor        Blue Sky Events, LLC                                                   Case number (if known)   20-10683-KHK

 Part 1:       Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


 2.15      Priority creditor's name and mailing address     As of the petition filing date, the               $9,756.79         $3,025.00
                                                            claim is: Check all that apply.
Megan Posey and Jordan Wiley
1662 Skyfield La., NW                                          Contingent
                                                               Unliquidated
Unit Q-101                                                     Disputed

                                                            Basis for the claim:
Issaquail                          WA      98027            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



 2.16      Priority creditor's name and mailing address     As of the petition filing date, the               $1,878.22         $1,878.22
                                                            claim is: Check all that apply.
Melanie Corcoran
1000 Cordova Pl.                                               Contingent
                                                               Unliquidated
Unit 331                                                       Disputed

                                                            Basis for the claim:
Santa Fe                           NM      87505            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



 2.17      Priority creditor's name and mailing address     As of the petition filing date, the               $8,091.27         $3,025.00
                                                            claim is: Check all that apply.
Morgan McMahill
8972 Appaloosa Ct.                                             Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Rancho Cucamonga                   CA      91737            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                        page 6
               Case 20-10683-KHK             Doc 37-1 Filed 04/17/20 Entered 04/17/20 14:20:33                                 Desc
                                                   Exhibit(s) Page 7 of 19
Debtor         Blue Sky Events, LLC                                                  Case number (if known)   20-10683-KHK

 Part 1:        Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


 2.18    Priority creditor's name and mailing address       As of the petition filing date, the                $843.05           $843.05
                                                            claim is: Check all that apply.
Natalie Dill
675 Hunter St.                                                 Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Burnsville                         NC      28714            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



 2.19    Priority creditor's name and mailing address       As of the petition filing date, the               $2,098.75         $2,098.75
                                                            claim is: Check all that apply.
Pat Collet
8966 Bella Verde Ct.                                           Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Myrtle Beach                       SC      29579            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



 2.20    Priority creditor's name and mailing address       As of the petition filing date, the               $2,453.50         $2,453.50
                                                            claim is: Check all that apply.
Patrik Dyberg
23334 Wildwood La.                                             Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Middleburg                         VA      20188            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 7
            Case 20-10683-KHK                Doc 37-1 Filed 04/17/20 Entered 04/17/20 14:20:33                                  Desc
                                                   Exhibit(s) Page 8 of 19
Debtor      Blue Sky Events, LLC                                                     Case number (if known)    20-10683-KHK

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim         Priority amount


 2.21    Priority creditor's name and mailing address       As of the petition filing date, the                $2,214.55         $2,214.55
                                                            claim is: Check all that apply.
Stacy Deluke Prince
23318 Foxcroft Rd.                                             Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Middleburg                         VA      20188            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



 2.22    Priority creditor's name and mailing address       As of the petition filing date, the               $11,756.82         $3,025.00
                                                            claim is: Check all that apply.
Stephanie Paul and Dustin Knight
11300 Fair Wind Way                                            Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Reston                             VA      20190            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )



 2.23    Priority creditor's name and mailing address       As of the petition filing date, the                $6,318.74         $3,025.00
                                                            claim is: Check all that apply.
Tori Selfe and Justin Montgomery
223 Brittany Farms Rd.                                         Contingent
                                                               Unliquidated
Unit D                                                         Disputed

                                                            Basis for the claim:
New Britain                        CT      06053            Deposit for Services
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 7   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                          page 8
            Case 20-10683-KHK                Doc 37-1 Filed 04/17/20 Entered 04/17/20 14:20:33                                   Desc
                                                   Exhibit(s) Page 9 of 19
Debtor      Blue Sky Events, LLC                                                     Case number (if known)     20-10683-KHK

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim          Priority amount


 2.24    Priority creditor's name and mailing address       As of the petition filing date, the               $547,918.00      $238,410.00
                                                            claim is: Check all that apply.
Virginia Department of Taxation
Box 1880                                                       Contingent
                                                               Unliquidated
                                                               Disputed

                                                            Basis for the claim:
Richmond                           VA      23218            Sales Taxes
Date or dates debt was incurred
                                                            Is the claim subject to offset?

Last 4 digits of account
                                                             No
number
                                                             Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 9
              Case 20-10683-KHK                Doc 37-1 Filed 04/17/20 Entered 04/17/20 14:20:33                                   Desc
                                                    Exhibit(s) Page 10 of 19
Debtor        Blue Sky Events, LLC                                                     Case number (if known)      20-10683-KHK

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                  $141,825.68
                                                                   Check all that apply.
2400 Building LLC                                                   Contingent
c/o Odin Feldman Pittleman                                          Unliquidated
1775 Wiehle Ave., Suite 400                                         Disputed
                                                                   Basis for the claim:
Reston                                   VA       20190            Rent

Date or dates debt was incurred         03/2018                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    Unknown
                                                                   Check all that apply.
2400 Building LLC                                                   Contingent
c/o Odin Feldman Pittleman                                          Unliquidated
1775 Wiehle Ave., Suite 400                                         Disputed
                                                                   Basis for the claim:
Reston                                   VA       20190            Build-out Loan

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $657.02
                                                                   Check all that apply.
ACRS-ASOA                                                           Contingent
Attn: Pura Valdez                                                   Unliquidated
4000 Legato Rd., Unit 700                                           Disputed
                                                                   Basis for the claim:
Fairfax                                  VA       22033            Deposit for Services

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $390.00
                                                                   Check all that apply.
Almost Heaven/Culligan Water                                        Contingent
14601 Colonel Ct.                                                   Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Manassas                                 VA       20110            Services Rendered

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 10
             Case 20-10683-KHK                Doc 37-1 Filed 04/17/20 Entered 04/17/20 14:20:33                                Desc
                                                   Exhibit(s) Page 11 of 19
Debtor       Blue Sky Events, LLC                                                   Case number (if known)      20-10683-KHK

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

   3.5     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $83.71
                                                                Check all that apply.
Black Horse Inn                                                  Contingent
8393 Meetz Rd.                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Warrenton                              VA       20187           Deposit for Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

   3.6     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,119.00
                                                                Check all that apply.
Blaze Broadband                                                  Contingent
6670 Whiskey Bottom Rd.                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Laurel                                 MD       20733           Services Rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

   3.7     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,277.54
                                                                Check all that apply.
Boy Scouts of America - NCAC                                     Contingent
Attn: Jenna Welle                                                Unliquidated
9190 Rockville Pike                                              Disputed
                                                                Basis for the claim:
Bethesda                               MD       20184           Deposit for Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

   3.8     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $18,057.00
                                                                Check all that apply.
Capital One                                                      Contingent
Exception Department                                             Unliquidated
2012 Corporate la., Suite 108                                    Disputed
                                                                Basis for the claim:
Naperville                             IL       60563           Credit

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 11
             Case 20-10683-KHK               Doc 37-1 Filed 04/17/20 Entered 04/17/20 14:20:33                                 Desc
                                                  Exhibit(s) Page 12 of 19
Debtor       Blue Sky Events, LLC                                                   Case number (if known)      20-10683-KHK

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

   3.9     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $4,200.00
                                                                Check all that apply.
Capital Restaurant Resources, LLC                                Contingent
707 8th St., SE                                                  Unliquidated
Suite 200                                                        Disputed
                                                                Basis for the claim:
Washington                             DC     20003             Supplies

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.10     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $21,231.00
                                                                Check all that apply.
Coastal Sunbelt Produce                                          Contingent
9001 Whiskey Bottom Dr.                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Laurel                                 MD     20733             Supplies

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.11     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $24,875.00
                                                                Check all that apply.
COS Events Management LLC                                        Contingent
Box 239                                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Rockville                              MD     20848             Services Rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.12     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,884.17
                                                                Check all that apply.
Demolition Services, Inc.                                        Contingent
Attn: Melissa Feather                                            Unliquidated
16377 Bennet Rd.                                                 Disputed
                                                                Basis for the claim:
Culpepper                              VA     22701             Deposit for Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 12
             Case 20-10683-KHK                Doc 37-1 Filed 04/17/20 Entered 04/17/20 14:20:33                                Desc
                                                   Exhibit(s) Page 13 of 19
Debtor       Blue Sky Events, LLC                                                   Case number (if known)      20-10683-KHK

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.13     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $3,980.00
                                                                Check all that apply.
Don & Co.                                                        Contingent
2562 Paysphere Cir.                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago                                IL       60674           Equipment

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.14     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,447.50
                                                                Check all that apply.
Fauquier County Public Library                                   Contingent
Attn: Terri Garoznik                                             Unliquidated
11 Winchester St.                                                Disputed
                                                                Basis for the claim:
Warrenton                              VA       20186           Deposit for Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.15     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $6,060.00
                                                                Check all that apply.
Firm 70, LLC                                                     Contingent
2833 Spy Glass Dr.                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chaska                                 MN       55318           Consulting Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.16     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $10,330.00
                                                                Check all that apply.
Fund So Fast Recovery                                            Contingent
122 E. 42nd St.                                                  Unliquidated
Suite 2112                                                       Disputed
New York, N 10168                                               Basis for the claim:
                                                                Loan

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 13
              Case 20-10683-KHK              Doc 37-1 Filed 04/17/20 Entered 04/17/20 14:20:33                                 Desc
                                                  Exhibit(s) Page 14 of 19
Debtor        Blue Sky Events, LLC                                                  Case number (if known)      20-10683-KHK

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.17     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $45,383.00
                                                                Check all that apply.
Fundbox                                                          Contingent
300 Montgomery St.                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
San Francisco                          CA     94104             Loan

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.18     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,300.00
                                                                Check all that apply.
George Mason University                                          Contingent
4400 University Dr.                                              Unliquidated
MS 4C1                                                           Disputed
                                                                Basis for the claim:
Fairfax                                VA     22030             Services Rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.19     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,989.00
                                                                Check all that apply.
International Gourmet Foods                                      Contingent
7529 Fullerton Rd.                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Springfield                            VA     22153             Supplies

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.20     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $53,843.00
                                                                Check all that apply.
John Velesz                                                      Contingent
9131 Panther Falls Way                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Bristow                                VA     20136             Loan

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 14
             Case 20-10683-KHK               Doc 37-1 Filed 04/17/20 Entered 04/17/20 14:20:33                                 Desc
                                                  Exhibit(s) Page 15 of 19
Debtor       Blue Sky Events, LLC                                                   Case number (if known)      20-10683-KHK

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.21     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $24,590.00
                                                                Check all that apply.
Leonard Paper Company                                            Contingent
725 N. Haven St.                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Baltimore                              MD     21205             Supplies

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.22     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,070.00
                                                                Check all that apply.
Magnolia Plumbing                                                Contingent
600 Gallatin St., NE                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Washington                             DC     20017             Services Rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.23     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   Unknown
                                                                Check all that apply.
Metropolitan Restaurant Brokers LLC                              Contingent
13701 Stonedale Ct.                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Clifton                                VA     20124             Brokerage Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.24     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,112.93
                                                                Check all that apply.
NV Commercial, Inc.                                              Contingent
Attn: Nicole PAssmore                                            Unliquidated
8230 Leesburg Pike, Suite 620                                    Disputed
                                                                Basis for the claim:
Vienna                                 VA     22182             Deposit for Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 15
             Case 20-10683-KHK               Doc 37-1 Filed 04/17/20 Entered 04/17/20 14:20:33                                 Desc
                                                  Exhibit(s) Page 16 of 19
Debtor       Blue Sky Events, LLC                                                   Case number (if known)      20-10683-KHK

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.25     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   Unknown
                                                                Check all that apply.
PAYCHEX                                                          Contingent
4015 Meeting Way                                                 Unliquidated
Suite 110                                                        Disputed
                                                                Basis for the claim:
High Point                             NC     27226             Services Rendered

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.26     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $8,500.00
                                                                Check all that apply.
Performance Food Group                                           Contingent
1333 Avondale Rd.                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
New Windsor                            MD     21776             Supplies

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.27     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $4,161.00
                                                                Check all that apply.
Smart Beginnings of Greater Prince Willi                         Contingent
Attn: Dawn Davis                                                 Unliquidated
Box 389                                                          Disputed
                                                                Basis for the claim:
Manassas                               VA     20108             Deposit for Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.28     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $11,500.00
                                                                Check all that apply.
The Hartford                                                     Contingent
Box 660916                                                       Unliquidated
Dallas, TZX 75266                                                Disputed
                                                                Basis for the claim:
                                                                Insurance Premiums/Charges

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 16
              Case 20-10683-KHK               Doc 37-1 Filed 04/17/20 Entered 04/17/20 14:20:33                                Desc
                                                   Exhibit(s) Page 17 of 19
Debtor        Blue Sky Events, LLC                                                  Case number (if known)      20-10683-KHK

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.29      Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $14,905.00
                                                                Check all that apply.
TOAST Capital                                                    Contingent
401 Park St.                                                     Unliquidated
Suite 801                                                        Disputed
                                                                Basis for the claim:
Boston                                  MA     02215            Loan

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.30      Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $9,134.00
                                                                Check all that apply.
US Food Service                                                  Contingent
1994 Livinsgston Rd.                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Manassas                                VA     20109            Supplies

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.31      Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $3,033.00
                                                                Check all that apply.
USA Produce & Seafood                                            Contingent
1152 Martinsburg Pike                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Winchester                              VA     22603            Supplies

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.32      Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $6,545.41
                                                                Check all that apply.
Virginia Systems & Technology                                    Contingent
Attn: Jamie Rich                                                 Unliquidated
6801 Kennedy Rd., Suite 301                                      Disputed
                                                                Basis for the claim:
Vint Hill                               VA     20187            Deposit for Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                      page 17
              Case 20-10683-KHK              Doc 37-1 Filed 04/17/20 Entered 04/17/20 14:20:33                                 Desc
                                                  Exhibit(s) Page 18 of 19
Debtor        Blue Sky Events, LLC                                                  Case number (if known)      20-10683-KHK

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.33     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,556.27
                                                                Check all that apply.
Vulcan Materials                                                 Contingent
Attn: Beth Moore                                                 Unliquidated
5485 Afton La.                                                   Disputed
                                                                Basis for the claim:
Warrenton                              VA     20186             Deposit for Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.34     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $3,639.00
                                                                Check all that apply.
Washington Lamb                                                  Contingent
7963 Conell Ct.                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Lorton                                 VA     22079             Supplies

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.35     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $427.42
                                                                Check all that apply.
Wetland Studies & Solutions, Inc.                                Contingent
Attn: Susanna Headly                                             Unliquidated
5300 Wellington Branch Dr., #100                                 Disputed
                                                                Basis for the claim:
Gainesville                            VA     20155             Deposit for Services

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 18
            Case 20-10683-KHK               Doc 37-1 Filed 04/17/20 Entered 04/17/20 14:20:33                                Desc
                                                 Exhibit(s) Page 19 of 19
Debtor      Blue Sky Events, LLC                                              Case number (if known)      20-10683-KHK

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                $742,843.10

5b. Total claims from Part 2                                                              5b.   +            $433,106.65


5c. Total of Parts 1 and 2                                                                5c.              $1,175,949.75
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                     page 19
